Citation Nr: 0525936	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-15 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to an increased initial rating for dysthymia with 
major depressive disorder, currently evaluated as 30 percent 
disabling.

Entitlement to an increased initial rating for 
temporomandibular joint dysfunction (TMJ) with headaches, 
currently evaluated as 30 percent disabling.

Entitlement to an increased initial rating for lumbar 
spondylosis, currently evaluated as 20 percent disabling.

Entitlement to an increased initial rating for right knee 
strain with patellar chondromalacia, currently evaluated as 
10 percent disabling.

Entitlement to an increased initial rating for sinusitis, 
currently evaluated as 10 percent disabling.

Entitlement to an initial compensable rating for residuals of 
a Boxer's fracture of the right fifth metacarpal.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had periods of active service from August 1982 to 
August 1987 and from May 1988 to August 2000.

This matter comes before the Board of Veterans' Appeals on 
appeal from June and August 2001 decisions by the Department 
of Veterans Affairs (VA) Houston, Texas, Regional Office 
(RO).  The June 2001 decision, in pertinent part, granted 
service connection for dysthymia, TMJ with headaches, right 
knee strain, sinusitis, and residuals of a Boxer's fracture 
of the right fifth metacarpal.  Initial ratings of 10 percent 
were assigned for dysthymia and TMJ.  Noncompensable initial 
ratings were assigned for the veteran's right knee and right 
hand disorders, as well as for sinusitis.

The August 2001 decision, in pertinent part, granted service 
connection for lumbar spondylosis, and assigned an initial 
rating of 10 percent.

A March 2003 decision by a decision review officer increased 
the veteran's initial ratings for dysthymia and TMJ to 30 
percent.  That same decision increased the veteran's initial 
rating for lumbar spondylosis to 20 percent.  The initial 
ratings for the veteran's right knee strain and sinusitis 
were increased to 10 percent.  Finally, the initial 
noncompensable rating for residuals of a Boxer's fracture of 
the right fifth metacarpal was continued.  As these are not 
the maximum ratings available for these disorders, the issues 
remain on appeal.

The Board notes that the veteran filed a claim for service 
connection for arthritis of the thoracic spine in March 2003.  
As the issue has not yet been adjudicated, it is referred to 
the RO for appropriate adjudication.

The Board remanded the claims in December 2004 for further 
development.  This claim of entitlement to an increased 
rating for sinusitis is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on her 
behalf.

2.  The evidence of record does not reasonably show that the 
veteran's dysthymia with a major depressive disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short-and long- term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

3.  The evidence does not reasonably show that the veteran's 
TMJ disability resulted in limitation of inter-incisal 
movement of between 0 to 10 millimeters.

4.  The evidence of record does not reasonably show that the 
veteran's lumbar spine disorder is productive of severe 
limitation of motion of the lumbar spine, severe lumbosacral 
strain, favorable ankylosis of the thoracolumbar, or 
limitation of flexion of the thoracolumbar spine to 30 
degrees or less.

5.  The evidence of record does not reasonably show that the 
veteran's right knee disorder is productive of limitation of 
extension to 30 degrees or limitation of flexion to 15 
degrees.

6.  The evidence does not reasonably show that the veteran's 
right fifth finger disorder is manifested by ankylosis or a 
functional loss equivalent to amputation of that digit.


CONCLUSIONS OF LAW

1.  Dysthymia with a major depressive disorder is not more 
than 30 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2004).

2.  TMJ with headaches is not more than 30 percent disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.150, 
Diagnostic Code 9905 (2004).

4.  Lumbar spondylosis is not more than 20 percent disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237, 5292, 5295 (2001 & 2004).

5.  Right knee strain with patellar chondromalacia is not 
more than 10 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2004).

6.  Residuals of a Boxer's fracture of the right fifth 
metacarpal are not compensable according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5227 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate her claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
her of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in March 2005, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
her behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised her of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  She testified before a 
hearing officer at a hearing held at the RO in December 2002.  
The Board does not know of any additional relevant evidence 
which is available that has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claims.  The Board finds that the evidence 
of record provides sufficient information to adequately 
evaluate the claims.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision.  A VCAA notice was not provided to the 
veteran before the RO decisions regarding the claims for 
benefits.  However, in Mayfield the Court noted that an error 
in the timing of the notice is not per se prejudicial and 
that to prove prejudice, the veteran had to claim prejudice 
with specificity.  In the present case, the Board finds that 
there was no prejudice to the veteran.  The Court in Mayfield 
noted that there could be no prejudice with an error in the 
timing of the VCAA notice if its purpose of affording the 
claimant a meaningful opportunity to participate effectively 
in the processing of the claim, was satisfied.  In other 
words, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter and was given an 
ample opportunity to respond.  The veteran has not claimed 
any prejudice as a result of the timing of the VCAA letter.  
Therefore, to decide the appeal would not be prejudicial 
error.  

II.  Increased Rating for Dysthymia

Factual Background

Service medical records indicate that the veteran was 
diagnosed with dysthymia in March 2000.

A November 2000 VA fee basis examination report noted that 
the examiner did not have any medical records to review.  The 
veteran reported a history of depression.  On examination, 
there was no impairment of thought process or communication.  
The veteran denied hallucinations or delusions.  There was no 
inappropriate behavior.  The veteran denied homicidal or 
suicidal thoughts.  The veteran had a good ability to 
maintain minimum personal hygiene.  She reported that when 
she was in a depression she was unlikely to bathe as often.  
She was oriented times three.  Her recent and remote memory 
were both good.  She denied any obsessive or ritualistic 
behavior.  Her speech was coherent, relevant, and goal 
directed.  There were no illogical items noted in her speech, 
and it was not pressured.  The veteran reported having one 
panic attack while in the military.  The veteran did have 
depression, which appeared stable at that time.  She reported 
that she wanted to sleep more during a depression.  The 
diagnosis was dysthymia with a major depressive disorder.  He 
assigned a global assessment of functioning score (GAF) of 
75.

The veteran testified before a hearing officer at a hearing 
held at the RO in December 2002.  The veteran stated that her 
dysthymia affected her ability to earn a living.  She stated 
that she has had to take a job that requires less 
concentration and that allows her to take frequent breaks.  
She reported that her attention to detail and overall 
awareness had diminished.  She stated that she had to force 
herself to get out of bed in the mornings.  The veteran 
indicated that she had a difficult time meeting new people 
and socializing.  She testified that she had only a few 
people that she could turn to.

A January 2003 VA mental disorder examination report noted 
that the claims folder was reviewed.  The veteran reported 
that the her symptoms of depression were frequent, occurring 
on a continuous basis.  The severity of the symptoms was 
noted to be mild.  The veteran did not report lost time from 
work, but did report decreased job performance due to 
depression.  On examination, the veteran was neatly dressed.  
She made good eye contact and was cooperative.  Her affect 
was decreased in range and intensity.  Her mood appeared 
mildly depressed.  Thoughts were coherent, logical, and goal-
directed.  There was no evidence of psychosis.  There was no 
suicidal or homicidal ideation at that time or in the recent 
past.  There was no impairment of thought process or 
communication.  There were no hallucinations or delusions.  
The veteran was oriented to person, place, and time.  Recent 
and remote memory appeared good.  The veteran appeared to 
have mild concentration difficulties.  The examiner assigned 
a GAF of 65-68.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Under Diagnostic Code 9433, dysthymic disorder will be 
evaluated in accordance with the General Rating Formula for 
Mental Disorders. Under that code, ratings are assigned 
according to the following criteria.  A 30 percent evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
38 C.F.R. § 4.130, Diagnostic Code 9433.

A 50 percent evaluation is warranted where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted for a service-connected 
mental disorder where it results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusion or 
hallucination; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.  Id.

Analysis

The Board finds that the veteran's dysthymia has not resulted 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Such 
symptoms are not reflected in the evidence of record.  See 
38 C.F.R. § 4.130, Diagnostic Code 9433.  While clinical 
records note a reduced job performance due to the veteran's 
depression, such records do not indicate that the veteran has 
any difficulty retaining employment due to her disorder.  In 
addition, while the veteran has indicated that she has 
difficulty socializing, she has noted that she has friends 
she can turn to.  The Board finds that such symptoms are 
indicative of no more than a 30 percent rating for dysthymia 
with a major depressive disorder.

A rating of 30 percent is also supported by the assignment of 
a GAF score of 65-68 and 75.  Although the GAF score does not 
fit neatly into the rating criteria, the GAF score is 
evidence that the Court has noted the importance of and has 
defined the terms of the GAF score.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF of 71 to 80 indicates that if symptoms are present at 
all, they are transient and expectable reactions to 
psychosocial stressors with no more than slight impairment in 
social and occupational functioning.  Id.  GAF scores of 61 
to 70 are defined as "mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Id.  Such 
symptoms are consistent with the assignment of a 30 percent 
evaluation.  In addition, the evidence does not raise a 
question that a higher rating is possible or warranted for 
any period of time from the veteran's claim to the present so 
as to warrant a "staged" rating due to significant change in 
the level of disability.

III.  Increased Rating for TMJ and Headaches

Factual Background

Service medical records indicate that the veteran complained 
of tenderness and pain in the right and left 
temporomandibular jaw area in April 2000.

A November 2000 VA fee basis examination reported that the 
veteran had recently been diagnosed with TMJ.  She indicated 
that she gets a clicking and popping on both sides of her 
jaw, which gave rise to headaches.  On examination, there was 
mild interference with mastication because of the limitation 
of excursion her jaw could make in a vertical dimension.

A November 2000 VA fee basis dental examination report noted 
that no dental records were available for review.  The 
veteran reported that she has had problems for at least 17 
years.  She reported frequent headaches and her 
temporomandibular joints were sore and tender when she woke 
up.  On examination, the veteran's inter-incisal opening was 
35-millimeters.  The right lateral excursion was 3-
millimeters and the left was 4-millimeters.  The mid-line was 
off by 2-millimeters.

The veteran testified before a hearing officer at a hearing 
held at the RO in December 2002.  She stated that her jaw 
constantly snaps and she experiences pain.  She reported that 
she had constant headaches due to her jaw snapping.  The 
veteran testified that the headaches were worse in the 
morning.

A January 2003 VA dental examination report noted that the 
veteran reported constant pain in her jaw.  On examination, 
maximum incisal opening was 15-millimeters.  Mid-line was 
deviated to the left 2-millimeters.  Right lateral excursion 
was 1-millimter and left lateral excursion was 3-millimeters.  
There was marked tenderness bilaterally in the temporalis 
areas and over the temporomandibular joints.

A January 2003 VA neurological examination report noted that 
the veteran's claims folder was reviewed.  On examination, 
cranial nerves were normal.  She had tenderness over the 
bilateral temporomandibular joints.  Motor examination was 
normal throughout.  Reflexes were 2+ throughout.  The 
examiner diagnosed the veteran with chronic daily headache 
syndrome, consistent with muscle contracture type headaches, 
associated with TMJ syndrome.

VA treatment notes dated from January to May 2003 reflect 
continued treatment for pain associated with TMJ.  The 
January 2003 VA treatment note indicated that palpation of 
the veteran's masticatory and cervical muscles and 
temporomandibular joints revealed generalized tenderness.  
Range of motion was 19-millimeters incisal opening.  
Stretching beyond the limited range of motion increased pain.

Criteria

Diagnostic Code 9905, which governs ratings of limited motion 
of the temporomandibular articulation, provides that a 30 
percent evaluation is assignable for inter-incisal range of 
motion from 11 to 20 millimeters.  A 40 percent evaluation is 
assignable for inter-incisal range of motion from 0 to 10 
millimeters.  The note to Diagnostic Code 9905 provides that 
ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion. 38 
C.F.R. § 4.150, Diagnostic Code 9905.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Analysis

In the present case, the veteran's incisal opening was noted 
to be 15-millimeters according to the January 2003 VA 
examination report and 19-millimeters in the January 2005 VA 
treatment note.  The veteran has reported pain, and 
tenderness was noted over the temporomandibular joints.  Such 
findings, as well as the other clinical evidence of record, 
do not reflect symptomatology that would warrant a rating in 
excess of 30 percent.

In addition, the medical record also does not reflect any 
additional impairment or limitation of motion based on 
instability, excess fatigability, pain, weakness, or 
incoordination of the temporomandibular joints so as to 
warrant an increased rating based on DeLuca.  In addition, 
the evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.

IV.  Increased Rating for Lumbar Spondylosis

Factual Background

Service medical records did not contain any complaints, 
findings or treatment associated with a low back disorder.

A November 2000 VA fee basis osteopathic examination report 
noted that the veteran reported with low back discomfort.  
She reported having low back strain for approximately 10 
years.  She complained of pain, weakness, fatigue, lack of 
endurance and stiffness.  She stated she had constant low 
back pain that was exacerbated by sitting or standing for 
extended periods of time.  On examination, there was some 
evidence of painful motion with straight leg raising test 
from the supine position.  Flexion was 0 to 90 degrees.  
Extension was 0 to 40 degrees.  Right and left lateral 
flexion were 0 to 30 degrees.  Right rotation was 0 to 40 
degrees.  Left rotation was 0 to 30 degrees.  X-rays taken in 
conjunction with the examination were interpreted as showing 
mild diffuse spondylosis.  There was no significant disc 
space disease or abnormality in the posterior elements.

The veteran testified before a hearing officer at a hearing 
held at the RO in December 2002.  She stated that she had 
chronic pain in her low back.  She stated that it limited the 
things she was able to do around the house.  The veteran 
testified that prolonged sitting or standing worsened her 
pain.  She reported periodic pain down her legs.

A January 2003 VA examination report noted that the claims 
folder was reviewed.  On examination the veteran was tender 
in the midline and laterally at the lumbosacral junction, but 
nontender to deep palpation in the sciatic notches.  There 
was no paravertebral muscle spasm to palpation.  There was 95 
degrees of forward flexion and extension to 25 degrees.  
Lateral bending was 0 to 20 degrees bilaterally and rotation 
was 0 to 35 degrees bilaterally.  The veteran did experience 
lumbar discomfort at extremes of motion.  Heel toe walking 
was intact.  Straight leg raising, Goldthwaite's Patrick, 
pelvic rock and Hoover tests were all negative.  Motor 
strength to the lower extremities was 5/5 throughout.  Deep 
tendon reflexes were 2+ and symmetrical for the lower 
extremities.  X-rays of the lumbosacral spine were 
interpreted as showing minimal anterior spurs at several 
levels with preserved intervertebral disc spaces.

A December 2003 VA examination report noted that the veteran 
complained of lower back pain.  Examination of the 
thoracolumbar spine revealed no complaints of radiating pain 
on movement.  Muscle spasm was present.  There was tenderness 
on examination.  Straight leg raising was negative 
bilaterally.  Flexion was 90 degrees.  Extension was 30 
degrees.  Right and left lateral flexion was 30 degrees.  
Right and left rotation was 45 degrees.  Range of motion of 
the spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  There was no 
ankylosis of the spine.  There were no signs of 
intervertebral disc syndrome present.

Criteria

The Board notes that there has been a change in the rating 
criteria that pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
67 Fed. Reg. 54345-54349 (August 22, 2002).  The Board also 
notes that for spine disorders that are not rated under the 
code for intervertebral disc syndrome, there is a new General 
Rating Formula for Diseases and Injuries of the Spine.  68 
Fed. Reg. 51454-51458 (August 27, 2003).

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back. Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As was noted above, the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002). The new rating criteria provides as 
follows:

The General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides as 
follows:  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine, rate as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine, rate 
as 50 percent disabling; Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, rate as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, rate as 30 
percent disabling; Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, rate as 20 percent disabling; Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height, rate as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability. (Code 5235), Vertebral fracture 
or dislocation; (Code 5236), Sacroiliac injury and weakness; 
(Code 5237), Lumbosacral or cervical strain; (Code 5238), 
Spinal stenosis; (Code 5239), Spondylolisthesis or segmental 
instability; (Code 5240), Ankylosing spondylitis; (Code 
5241), Spinal fusion; (Code 5242), Degenerative arthritis of 
the spine (see also Diagnostic Code 5003); (Code 5243), 
Intervertebral disc syndrome.

Analysis

Under the old diagnostic criteria, an increased rating is not 
available, as the clinical evidence of record does not 
document either severe limitation of motion of the lumbar 
spine or severe lumbosacral strain.  Clinical records do not 
reflect listing of the spine to the opposite side, positive 
Goldthwaite's sign, or marked limitation of forward bending.  
Accordingly, a higher rating is not available under either of 
older Diagnostic Codes, which are applicable in this case.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (2001).

Under the new criteria, a higher rating is available where 
there is favorable ankylosis of the thoracolumbar spine or 
limitation of flexion of the thoracolumbar spine to 30 
degrees or less.  Clinical records do not reflect that such 
is currently the case.  The December 2003 VA examination 
report specifically noted that there was no ankylosis present 
in the lumbar spine.  Clinical records do not reflect that 
flexion is to 30 degrees or less.  In fact, VA examination 
reports of record reflect flexion to be between 90 and 95 
degrees throughout the appeal period.  Accordingly, a rating 
of higher than 20 percent is not appropriately assignable 
under either the old or new schedular criteria.  In addition, 
the evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The December 
2003 VA examination report specifically noted that the 
veteran's spine was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  The 
Board finds that the symptoms reported by the veteran are 
contemplated in the 20 percent rating currently assigned.


V.  Increased Rating for Right Knee Strain with Patellar
Chondromalacia

Factual Background

Service medical records were silent with regard to 
complaints, findings or treatment associated with a right 
knee disorder.

A November 2000 VA fee basis examination report indicated 
that the veteran reported injuring her knee in July 1984.  
She reported that she strained her knee at that time.  The 
veteran also stated that she had uncomfortable flare-ups with 
overuse.  On examination, the appearance of the right knee 
was within normal limits.  There was no evidence of redness, 
swelling, effusion, drainage, abnormal movement, instability 
or weakness.  The veteran had 140 degrees of flexion and 0 
degrees of extension.  Drawer test and McMurray's test were 
normal.  There was no evidence of pain, fatigue, weakness 
lack of endurance, or incoordination.  X-rays taken in 
conjunction with the examination were interpreted as showing 
preserved joint compartments.  There was no ostreochondritis, 
fracture, subluxation or signs of an effusion.  There were 
radiographic changes of chondromalacia.

The veteran testified before a hearing officer at a hearing 
held at the RO in December 2002.  She stated that she used to 
be a runner, but cannot run now because of her knee.  The 
veteran reported that she had pain in her knee everyday.

A January 2003 VA examination report noted that the veteran's 
claims folder was reviewed.  On examination, the knee showed 
no deformity, discoloration, or swelling.  The right knee was 
tender to palpation and there was an increase in discomfort 
to the lateral patellar retinaculum and the lateral joint 
line.  Range of motion was 5 degrees of extension and 95 
degrees of flexion.  There was no gross evidence of 
instability.  Lachman and drawer test were negative.  
Patellofemoral compression test was positive on the right.  
There was retro to peripatellar crepitus on both active and 
passive range of motion.  X-rays of the right knee were 
interpreted as showing a retropatellar spur with a decrease 
in medial joint space.  The examiner diagnosed osteoarthritis 
of the right knee, including chondromalacia of the patella 
without objective evidence of significant ligamentous 
instability.

Criteria

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 10 percent evaluation is provided for slight 
impairment.  A moderate degree of impairment is to be rated 
20 percent disabling.  For severe impairment a 30 percent 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004).  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Analysis

A review of the clinical records indicates that the veteran 
does not have any objective findings of instability or 
subluxation of the right knee.  Accordingly, a rating is not 
appropriate under Diagnostic Code 5257.

The veteran has been diagnosed with arthritis of the right 
knee.  A higher rating is available under the appropriate 
diagnostic codes where limitation of motion is compensable.  
However, the clinical evidence of record does not indicate 
that the veteran has flexion limited to 30 degrees or 
extension limited to 15 degrees so as to warrant a higher 
rating under the applicable schedular criteria.

The Board further finds that the 10 percent rating adequately 
reflects the impairment of the veteran's daily activities and 
that impairment attributable to functional impairment from 
pain, weakness, and fatigability is also contemplated in the 
assignment of this rating.  The Board notes that no swelling, 
instability, or weakness was noted on the January 2003 VA 
examination report.  Moreover, there are no findings 
currently noted in the record such as would indicate that 
there is functional impairment beyond what is contemplated by 
the rating assigned under the schedular criteria, such as 
would render impractical or ineffective the application of 
such schedular criteria.  In addition, the evidence does not 
raise a question that a higher rating is possible or 
warranted for any period of time from the veteran's claim to 
the present so as to warrant a "staged" rating due to 
significant change in the level of disability.


VI.  Increased Rating for Residuals of a Boxer's Fracture
of the Right Fifth Metacarpal

Factual Background

Service medical records indicate that the veteran was treated 
for a fractured right finger in June 1996.

A November 2000 VA fee basis examination report noted that 
the veteran reported a history of a Boxer's fracture in 1996.  
The veteran was noted to be right handed.  X-rays taken in 
conjunction with the examination were interpreted as showing 
an old healed fracture of the fifth metacarpal.  A residual 
deformity from slight angulation was noted, but there were no 
post-traumatic arthritic changes as a complication.  No other 
findings were noted regarding the right fifth metacarpal.

The veteran testified before a hearing officer at a hearing 
held at the RO in December 2002.  She reported that her 
finger injury affected her work while she was doing word 
processing.  She stated that she had to take breaks 
frequently.  She indicated that because of weakness and pain 
in her hand she had to use assistive devices to open jars 
while cooking.

A January 2003 VA examination report noted that the claims 
folder was reviewed.  On examination, there was no gross 
deformity, discoloration, or swelling of the hand.  There was 
palpable variance of the distal fifth metacarpal on the right 
by comparison.  There was volar angulation.  There was 
tenderness to palpation at the metacarpal joints of the right 
index and right fifth fingers.  Active range of motion showed 
fist forming to be intact with no malrotation.  There was no 
flexion lag on fingertip flexion to the median transverse 
crease of the palm.  Pinch and apposition of the thumb to 
index finger and to the little finger was intact.  Intrinsic 
and extrinsic function was graded 5/5 throughout despite 
volitional guarding.  There was no evidence of instability on 
special maneuvers of the metacarpal or interphalangeal joints 
of any of the fingers or thumb.  X-rays taken in conjunction 
with the examination were interpreted as showing a healed 
fifth metacarpal fracture with minimal volar angulation in 
good position and alignment.

Criteria

The Board notes that during the course of this appeal, VA 
revised Diagnostic Codes 5216-5230, which pertain to 
ankylosis and limitation of motion of fingers.  See 67 Fed. 
Reg. 48784-48787 (July 26, 2002).

The revisions became effective on August 26, 2002.  Under the 
version in effect until August 26, 2002, Diagnostic Code 5227 
applied to ankylosis of any finger other than the thumb, 
index finger or middle finger, that is, the ring finger or 
little finger.

Diagnostic Code 5227 provided a noncompensable rating for 
ankylosis of the ring or little finger.  The note following 
that code indicated that extremely unfavorable ankylosis of 
the ring finger would be rated as amputation under Diagnostic 
Code 5155.

The revised rating criteria for the index, long, ring, and 
little fingers (digits II, III, IV, and V), set forth normal 
ranges of motion and state that for digits II through V, the 
metacarpophalangeal (MP) joint has a range of zero to 90 
degrees of flexion, the proximal interphalangeal (PIP) joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal (DIP) joint has a range of zero to 
70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand (2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2004), which 
became effective August 26, 2002, unfavorable or favorable 
ankylosis of the ring or little finger of the major or minor 
hand warrants a noncompensable rating.

The note that follows Diagnostic Code 5227 states that it 
should also be considered whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

Effective August 26, 2002, limitation of motion of the ring 
or little finger is rated as noncompensably disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5230 (2004).

Analysis

First, the Board has considered the rating criteria 
applicable for rating residuals of a fracture of the left 
fifth finger under 38 C.F.R. § 4.71a, Diagnostic Code 5227 
(2001 and 2004), which pertain to ankylosis of the little 
finger.  Under both the old and the new rating criteria for 
ankylosis of the fifth digit of either hand, ankylosis-
unfavorable or favorable-is rated as noncompensably 
disabling.  Thus, this code does not provide a basis for 
assigning a higher rating.  (Extremely unfavorable ankylosis, 
which contemplates all joints of the finger being in 
extension or extreme flexion, or with rotation and angulation 
of bones, is ratable as amputation, but, as noted above, such 
a problem is not evident in the veteran's case. She has only 
one joint affected, and there is no rotation and volar 
angulation was noted to be in good position and alignment.)

The Board has also considered the rating criteria used for 
limitation of range of motion of individual digits found at 
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2004).  Under 
Diagnostic Code 5230, any limitation of motion of the little 
finger is also rated as noncompensably disabling.  A higher 
rating is also not warranted under this code.

The Board therefore finds that a compensable rating is not 
warranted, even with consideration of the effects of pain. 38 
C.F.R. § 4.71a, Diagnostic Code 5228 (2004); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In addition, the evidence does not 
raise a question that a higher rating is possible or 
warranted for any period of time from the veteran's claim to 
the present so as to warrant a "staged" rating due to 
significant change in the level of disability.

VII.  Extraschedular Ratings

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that any of the veteran's disorders alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an increased initial rating for dysthymia with 
major depressive disorder, currently evaluated as 30 percent 
disabling, is denied.

Entitlement to an increased initial rating for 
temporomandibular joint dysfunction (TMJ) with headaches, 
currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased initial rating for lumbar 
spondylosis, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to an increased initial rating for right knee 
strain with patellar chondromalacia, currently evaluated as 
10 percent disabling, is denied.

Entitlement to an initial compensable rating for residuals of 
a Boxer's fracture of the right fifth metacarpal, is denied.


REMAND

A review of recent VA treatment records indicate that the 
symptoms associated with the veteran's sinusitis are claimed 
to have worsened since her last VA examination.  There is 
support for such assertions in the treatment records, but 
additional evidence would be helpful in resolving the claim.  
Accordingly, the Board finds that a new VA examination is 
appropriate in order to determine the extent of the current 
disability associated with the veteran's service-connected 
sinusitis, and in order to fairly adjudicate the claim.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the current level of disability 
associated with the veteran's service-
connected sinusitis.  The claims folder 
and a separate copy of this remand should 
be made available to the examiner for 
review.  The examiner is specifically 
asked to comment on whether veteran's 
sinusitis is manifest by polyps, or three 
or more incapacitating episodes of 
sinusitis per year requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or more than six non-
incapacitating episodes of sinusitis per 
year characterized by headaches, pain, 
and purulent discharge or crusting.  (See 
Diagnostic Code 6513)

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


